
	
		I
		111th CONGRESS
		2d Session
		H. R. 6350
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Langevin
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Public Health Service Act to
		  reauthorize the program under such title relating to lifespan respite
		  care.
	
	
		1.Short titleThis Act may be cited as the
			 Lifespan Respite Care Reauthorization Act of
			 2010.
		2.Reauthorization
			 of lifespan respite care programSection 2905 of the Public Health Service
			 Act (42 U.S.C. 300ii–4) is amended—
			(1)in paragraph (4),
			 by striking and at the end;
			(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(6)$100,000,000 for fiscal year 2012;
				and
					(7)such sums as may
				be necessary for each subsequent fiscal
				year.
					.
			
